Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 is being considered by the examiner.

Claim Interpretation

 The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material,or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection |, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitations are: “fastening means” and “connecting means” in claims 1-4; and “fixing means” in claims 5-6; and “abutting means” as recited in claim 8.

Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation or limitation followed by linking terms e.g., preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of the body part, and the claim also recites the main body section, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 6 and 10 possess the same reasons as rejected in claim 1. 

Claims 2-5, 7-9 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,842,671 to Gibbs.
	Regarding claim 1, Gibbs discloses a fastener (figs 1-8)
comprising:

a body part (10a, 11a) having a first end, a second end opposite to the first end in a longitudinal direction of the body part, and a main body section (17a, 18a,18b,  19) extending between the first and second ends in the longitudinal direction of the body part;

a fastening means (20a, 20b) for fixing the fastener to a fastening object, the fastening means being provided at the body part or at the main body section;

a mounting part (25a), 25b for mounting a second object to the fastener and

a connecting means (24, 25c) connecting the body part and the mounting part at the first end of the body part; wherein the mounting part (25) is rotatable and pivotable relative to the body part so as to assume a predetermined orientation relative to the body part, and
the body part is retractable from the mounting part;

wherein the fastener is adjustable between at least two operational states,

a first operational state, in which the body part and the mounting part are adjacent to each other, or

a second operational state, in which the body part is retracted from the mounting part so that the body part and the mounting part are spaced apart from each other, wherein
in the first operational state, the predetermined orientation of the mounting part relative to the body part is fixed, and
in the second operational state, the predetermined orientation of the mounting part relative to the body part is adjustable by rotating (the threaded insert 23) and/or pivoting the mounting part.

Regarding claim 2, Gibbs discloses the fastener wherein the fastening means (20a, 20b) comprises a fixed member  and a movable member  the fixed member being provided adjacent the first end of the body part and the fastening means is configured to be fastened to the first object by moving the movable member towards the fixed member and clamping the first object between the fixed member and the movable member,

Regarding claim 3, Gibbs discloses the fastener wherein

the mounting part comprises: a first section having mounting means (26a, 26b, 27 (fig. 2)  for mounting the second object; and a second section (25b) to which the connecting means attached, wherein the connecting means (15, 23, 24, 25c) (fig. 3) comprises a first connecting member (15) extending from the second section (25b) of the mounting part to the body part in the longitudinal direction and a second connecting member (24, 25c) being attached to the second section of the mounting part and extending in a direction transverse to the longitudinal direction, and the first connecting member is rotatably fitted in the second connecting member, and

the second section of the mounting part is rotatably fitted to the second connecting member.

Regarding claim 5, Gibbs discloses the fastener further comprising: fixing means (24) for fixing the predetermined orientation of the mounting part relative to the body part, wherein the fixing means is configured as a positive connection and/or a non-positive connection (by tightening) between the mounting part  and the body part.

Regarding claim 6, Gibbs discloses the fastener wherein the fixing means is configured as a positive connection and the second section  of the mounting part and the first end of the body part have mating shapes, or the second section of the mounting part having at least one protruding edge and the first end of the body part having at least one mating recess , and/or the fixing means is configured as a non-positive connection and comprises an elastic member configured to bias the body part toward the mounting part.

Regarding claim 7, Gibbs discloses the fastener, wherein the predetermined orientation of the mounting part relative to the body part can be  adjustable in predefined discrete positions.

Regarding claim 8, Gibbs discloses the fastener 8 wherein an abutment means (18a) (figs 3-4, for example) is provided at the main body section of the body part 


Regarding claim 10, Gibbs discloses the fastener having a receptacle receiver (26, 27) that is capable of receiving an electronic device.


Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,996,957 to Kurtz.
	Regarding claim 1, Kurtz discloses a fastener (figs 1-8)
comprising:

a body part (86) having a first end, a second end opposite to the first end in a longitudinal direction of the body part, and a main body section extending between the first and second ends in the longitudinal direction of the body part;

a fastening means (66, 68) for fixing the fastener to a fastening object (64), the fastening means being provided at the body part or at the main body section;

a mounting part (32, 26, 14) for mounting a second object to the fastener and

a connecting means ( 34, 44) (fig. 6) connecting the body part and the mounting part at the first end of the body part; wherein the mounting part  is rotatable and pivotable relative to the body part so as to assume a predetermined orientation relative to the body part, and
the body part is retractable from the mounting part;

wherein the fastener is adjustable between at least two operational states,

a first operational state, in which the body part and the mounting part are adjacent to each other (fig. 6), or

a second operational state, in which the body part is retracted from the mounting part so that the body part and the mounting part are spaced apart from each other (Fig. 8), wherein
in the first operational state, the predetermined orientation of the mounting part relative to the body part is fixed, and
in the second operational state, the predetermined orientation of the mounting part relative to the body part is adjustable by rotating and/or pivoting the mounting part.

Regarding claim 2, Kurtz discloses the fastener wherein the fastening means  comprises a fixed member  and a movable member  the fixed member being provided adjacent the first end of the body part and the fastening means is configured to be fastened to the first object by moving the movable member towards the fixed member and clamping the first object between the fixed member and the movable member,

Regarding claim 3, Kurtz discloses the fastener wherein

the mounting part comprises: a first section having mounting means (18) for mounting the second object; and a second section to which the connecting means attached, wherein the connecting means comprises a first connecting member (32) extending from the second section  of the mounting part to the body part in the longitudinal direction and a second connecting member being attached to the second section of the mounting part and extending in a direction transverse to the longitudinal direction, and the first connecting member is rotatably fitted in the second connecting member, and the second section of the mounting part is rotatably fitted to the second connecting member.

Regarding claim 5, Kurtz discloses the fastener further comprising: fixing means (42) for fixing the predetermined orientation of the mounting part relative to the body part, wherein the fixing means is configured as a positive connection and/or a non-positive connection between the mounting part and the body part.

Regarding claim 6, Kurtz discloses the fastener wherein the fixing means is configured as a positive connection and the second section  of the mounting part and the first end of the body part have mating shapes, or the second section of the mounting part having at least one protruding edge and the first end of the body part having at least one mating recess , and/or the fixing means is configured as a non-positive connection and comprises an elastic member configured to bias the body part toward the mounting part.

Regarding claim 7, Kurtz discloses the fastener, wherein the predetermined orientation of the mounting part relative to the body part can be  adjustable in predefined discrete positions (fig. 7).

Regarding claim 8, Kurtz discloses the fastener wherein an abutment means (68) is provided at the main body section of the body part 

Regarding claim 10, Kurtz discloses the fastener having a receptacle receiver (18, 26) that is capable of receiving an electronic device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs or Kurtz.
Regarding claim 9, Gibbs discloses the fastener as discussed above but is silent the fastener further comprising at least one marker provided at the mounting part and/or the body part 
The examiner takes OFFICIAL NOTICE that it is extremely well known in the art and particularly desirable to have a marker provided at the mounting part and/or the body part of the fastener as an object used to indicate a position or place if so desired. Therefore, it would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to drive the invention as claimed.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 25 U.S.C 112(pre-AIA , 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include 
US 6398175, US 2011/0266425, US 20200030191, US 6438854, US 2007/0045493, US 7414704, DE202014100454 U1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632